DETAILED ACTION
	The receipt is acknowledged of applicants’ preliminary amendment and IDS filed 09/20/2021.

	Claims 1, 2, 4, 5, 9-13, 15-19 and 21 are pending and are subject of this office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the claimed conditions, does not reasonably provide enablement for preventing such . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the amount of direction or guidance presented; the (6) relative skill of those in the art; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

Nature of the invention and Breadth of the claims: The claims are directed to preventing the claimed conditions by using the claimed tablet comprising dimethyl fumarate (DMF), wherein the conditions include any organ fibrosis, any neurodegenerative disease, psoriasis, polyarthritis, juvenile diabetes, Hashimoto's disease, Grave's disease, systemic lupus erythematosus, Sjogren's syndrome, pernicious anemia, chronic active hepatitis, lupus-like hepatitis, rheumatoid arthritis or optic neuritis and more than that the conditions include coronary artery diseases and many infections (claim 18). MPEP 2164.01(c) states: “When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification does not place any clear boundaries on the prevention of the claimed conditions and disorders embraced by the claims but makes clear that a wide variety of conditions are contemplated and prevented. The claims encompass prevention of disorders that may have potential causes other than those disclosed in the specification. This may or may not be addressed by the administration of the claimed composition. The examples provided does not show any conditions have been prevented or cured, only treated. Given the etiologically divergent nature of the conditions contemplated, one would conclude that the claimed genus embraces essentially all conditions including any organ fibrosis, any neurodegenerative disease, psoriasis, polyarthritis, juvenile diabetes, Hashimoto's disease, Grave's disease, systemic lupus erythematosus, Sjogren's syndrome, pernicious anemia, 

Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any composition within the scope of the claims is used to prevent any of the claimed conditions and disorders. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. Pharmaceutical arts are generally viewed as unpredictable and achieving a useful therapeutic outcome in preventing myriad of disorders such as organ fibrosis, neurodegenerative diseases, etc., before they even occur is highly unpredictable. Thus, the relevant question in light of the failure of the application to provide a working example is whether the manner and process of preventing the claimed disorders is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed. 
The instant disclosure describes enteric coating tablet comprising DMF and the In re Riat et al. (CCPA 1964) 327 F2d 685, 140 USPQ 471; In re Barr et al. (CCPA 1971) 444 F 2d 349, 151 USPQ 724.

State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The pharmaceutical art is recognized as unpredictable. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In the instant case, at the time the instant application was filed the state of the art with regard to treatment and prevention of some of the claimed disorders, e.g. viral and parasitic infections, coronary artery diseases, etc., using DMF was at an early stage of development and obtaining therapeutically effective outcomes by administering currently claimed tablet was highly unpredictable.

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of 
In fact, what is disclosed in the instant application with respect to treating and prevention the claimed disorders amounts to no more that theoretical speculation in a highly unpredictable art. The law is clear that the first paragraph of 35 USC § 112 Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 9-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation "the particle size distribution" in the 13th line of the claim.  There is insufficient antecedent basis for this limitation in the claim because no particles are recited.

Claim 18 is in improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm' r Pat. 1925). In the instant case, 
The claim recites “the liver fibrosis is at least one selected from the group consisting of cirrhosis, hepatic nephropathy, hepatic purpura, metabolic liver disease, chronic liver disease, hepatitis B virus infection, hepatitis C virus infection, hepatitis D virus infection, schistosomiasis, alcoholic liver disease, non-alcoholic fat hepatitis, obesity, diabetes, protein deficiency, coronary artery disease, auto-immune hepatitis,
 cystic fibrosis, alpha-1 antitrypsin deficiency and primary biliary cirrhosis”. However the claimed conditions are not all liver fibrosis that can be treated by the claimed tablet. For example hepatic nephropathy not a hepatic fibrosis. Virus inventions, e.g. hepatitis B, C, and D are not a fibrosis. Schistosomiasis is an infestation by schistosome parasite and not a hepatic fibrosis. Alcoholic liver diseases are not a fibrosis and can be treated by alcohol withdrawal. Obesity, diabetes, and protein deficiency are not hepatic fibrosis 
The claim still recites “the lung fibrosis is at least one selected from the group consisting of bronchitis, acute bronchitis, diffuse panbronchiolitis (DPB), bronchiolitis, idiopathic pulmonary fibrosis (IPF), acute interstitial pneumonia, lung transplantation, radiation-induced pulmonary fibrosis, acute respiratory distress syndrome (ARDS), chronic obstructive pulmonary disease (COPD), asthma, bronchiectasis, pulmonary tuberculosis, pneumonia, pneumoconiosis, hypersensitivity pneumonia, pulmonary edema and sarcoidosis”. Similarly, not all the claimed conditions are lung fibrosis, e.g. bronchitis and pneumonia that are infection, asthma that is allergic reaction, lung transplant is not a lung fibrosis, tuberculosis is an infection and not a fibrosis, etc.
The claim recites “the skin fibrosis is at least one selected from the group consisting of scarring, hypertrophic scarring, keloid scarring, cutaneous fibrosis disorder, wound healing, delayed wound healing, psoriasis and scleroderma”. However, wound healing is not a skin fibrosis, so is psoriasis and scleroderma that are autoimmune conditions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 

Claims 1, 2, 4, 5, 9-11, 13, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novas et al. (US 2017/0354830, currently cited on PTO 892) and Karki et al. (WO 2016/081676, IDS filed 09/20/2021).

Applicant Claims 
Claim 1 is directed to an enteric coating tablet comprising:
a core containing dimethyl fumarate or a pharmaceutically acceptable salt thereof as an active ingredient;
an enteric coating layer; and
a seal-coating layer comprising a cellulose-based polymer between the core and the enteric coating layer, 
wherein, 
the active ingredient is included in an amount of 60 mg to 480 mg in the core,
the enteric coating layer is included in an amount of 6 to 9 weight parts based on 100 weight parts of the core,
the seal-coating layer is included in an amount of 1 to 3 weight parts based on 100 weight parts of the core, and
the particle size distribution of dimethyl fumarate or a pharmaceutically acceptable salt thereof satisfies one or more of the following conditions:
(a) the mean particle size of the lower 90% of the particles (D90) is 100 um or less:
(b) the mean particle size of the lower 50% of the particles (D50) is 50 um or less; and
(c) the mean particle size of the lower 10% of the particles (D10) is 20 um or less. 

Claim 19 is directed to a method for preparing an enteric coating tablet comprising
the following steps:
a step of preparing a mixture by mixing dimethyl fumarate or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable additive;
a step of preparing a core by directly tableting the mixture;
a step of seal-coating the core; and
a step of enteric coating the core,
wherein, the enteric coating is performed with 6 to 9 weight parts of the enteric coating
layer based on 100 weight parts of the core. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Novas teaches method of treating multiple sclerosis by oral administration of enterically coated tablet comprising dimethyl fumarate (DMF) as an active agent in a o C and 40o C.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Karki teaches pharmaceutical composition for treating multiple sclerosis comprising a core comprising DMF and excipients, functional coating surrounding the core, and an outer enteric coating layer. The amount of DMF in the core is 40-80% and the excipients is 1-50%. The enteric coating forms 5-15% of the total weight of the core and the functional coating forms 2-3% of the total weight of the core. The functional coating is cellulose based and the enteric coating is copolymer of methacrylic acid and methyl methacrylate. The core comprises 120-480 mg DMF. The excipients comprises lubricants, disintegrants, and calcium carbonate. The composition has desirable extended release profile and the pharmacokinetics profiles that show maximized absorption of DMF with reduced the GI side effects (paragraph bridging pages 1 and 2; pages 22-32; claims 284, 285, 290-294, 302, 303, 308, 309, 318, 326, 328, 330). 
	  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide tablet comprising core comprising DMF, seal coating and enteric coating as taught by Novas, and adjust the weight of the seal coating and the enteric coating relative to the core to 2-3% and 5-15%, respectively, as taught by Karki. One would have been motivated to do so 
Regarding the amount of DMF of 60-480 mg as claimed by claim 1, Novas teaches 160-500 and preferably not more than 480 mg, and Karki teaches 120-480 mg that either overlap or falls within the claimed amount.  
Regarding the amount of the enteric coating of 6-9% based on the core as claimed by claims 1 and 19, Karki teaches 5-15% that embrace the claimed amounts.
Regarding the amount of the seal coating of 1-3% based on the core as claimed by claim 1, Karki teaches 2-3% that embraces the claimed amounts.
Regarding particle size distribution of DMF as claimed by claim 1 of D90 is 100 micron or less, Novas teaches at least 80%, at least 90%, at least 95%, at least 97% or at least 99% have particle size of less than 250 micron, e.g. less than 84% are less than 250 micron that overlaps with the claimed amounts.
Regarding the seal coat comprises cellulose based polymers as claimed by claim 1, this is taught by both of Novas and Karki.
Regarding the claimed amount of DMF of 20-60% as claimed by claim 2, Novas teaches 43-95% and Karki teaches 40-80% that overlaps with the claimed amounts.

Regarding claim 5 that the excipients include 30-45%, Novas teaches 5-57% that embraces with the claimed amount. 
Regarding the amount of disintegrant of 10-20% and lubricant of 0.1-2% as claimed by claim 5, Novas teaches 0.2-20% disintegrant that overlaps with the claimed amount, and 0.1-3% lubricant that embraces the claimed amounts.  
Regarding the alkalinizing agent as claimed by claim 9, Novas and Karki both teach calcium carbonate that is an alkalinizing agent.
Regarding the ratio of the DMF to alkalinizing agent of 12:0.5 to 12:2 as claimed by claim 10, Novas teaches the claimed amount of DMF and alkalinizing agent, and expected to form the claimed ratio.  
Regarding the claimed amount of alkalinizing agent of 2-5% as claimed by claim 11, Novas teaches 3.5-15% that overlaps with the claimed amounts.
Regarding the enteric coating polymers as claimed by claim 13, Novas and Karki both teach ethyl methacrylate methacrylate copolymers. 
Regarding the core is made by direct compression as claimed by claim 16, this is taught by Novas.
Regarding the intended use of the tablet as claimed by claims 17 and 18, both cited references teach treatment of multiple sclerosis.
Regarding the method of preparing the tablet as claimed by claim 19, the nominal claimed steps are taught by Novas.
Regarding claim 21 that the steps are performed at temperature between 20o C o C, Novas teaches production process with no heat that implies the process is performed at room temperature that is usually between 25o C and 40o C. 
Regarding all the claimed amounts and ranges above, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novas and Karki as applied to claims 1, 2, 4, 5, 9-11, 13, 16-19 and 21 above, and further in view of Raghuvanshi et al. (US 2013/0216619, currently listed on PTO 892).

Applicant Claims 
Claim 12 recites that the alkalinizing agent is meglumine or its pharmaceutically acceptable salts.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Novas and Karki are previously discussed in this 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While both Novas and Karki teach calcium carbonate in the core which is an alkalinizing agent, the references do not teach meglumine claimed by claim 12.
Raghuvanshi teaches alkalinizing agent in a core of a tablet including calcium carbonate and meglumine (¶ 0045).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace calcium carbonate in the core of the tablet taught by the combination of Novas and Karki with meglumine taught by Raghuvanshi based on suitability and equivalency of both as alkalinizing agent in the core of a tablet. 
Applicants failed to show unexpected results obtained from using meglumine versus any other alkalinizing agent.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novas and Karki as applied to claims 1, 2, 4, 5, 9-11, 13, 16-19 and 21 above, and further in view of Manser et al. (US 2016/0228376, currently listed on PTO 892).

Applicant Claims 
Claim 15 recites that the thickness of the enteric coating between 20 µm and 90 µm.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Novas and Karki are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Novas and Karki do not teach the thickness of the enteric coating layer as claimed by claim 15.
Manser teaches tablet comprising core comprising active agent and enteric coating for controlled release of the active agent while providing effective protection of the drug in the stomach. The enteric coating layer has thickness between 40 µm and 60 µm (abstract; ¶ 0021).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to adjust the thickness of the enteric coating layer in the tablet taught by the combination of Novas and Karki to have a thickness of 40-60 µm as taught by Manser because Manser teaches such a thickness of the enteric coating layer provides controlled release of the active agent from the core while protecting of the drug in the stomach. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./